DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recite in line 11 e.g. “determine a duration of time that that internet of things….”, the phrase “that” is repeated twice.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (Pub. No.: US 2017/0187642 A1), hereinafter “Nol” in view of Bhattacharyya et al. (Pub. No.: US 2020/0090070 A1), hereinafter “Bha”.

As to claim 1. Nol discloses, an apparatus to distribute an analysis model in a computing system (Nol, Fig.1, Abstract), the apparatus comprising:  
a data receiver to collect data from a sensor of an internet of things device based a first sampling frequency and a buffer having a first buffer size (Nol, fig.15, [0140], a sampled buffer, showing the addition of messages to the queue 1500 and the removal of messages from the queue 1500.); 
a model trainer to train a model based on the data collected from the sensor (Nol, [0140], In this way, the back end processing application may interpolate, or otherwise predict values, between readings.); 
a buffer analyzer to select a second sampling frequency and to reduce the buffer to a second buffer size, the model trainer to update the model based on the second buffer size (Nol, [0143], When a replay event is triggered, at block 1606, the youngest and oldest messages may first be dispatched to bracket the measurement set. A random number is generated, wherein the random number is bounded by the MIN and MAX values of the cache range.); and 
a platform analyzer to: 
determine a duration of time that that internet of things device will take to analyze sensor data based on the updated model (Nol, [0182], The IoT device includes a backpressure monitor configured to accept backpressure alert messages, wherein the backpressure monitor is configured to adjust a rate of 
in response to determining that the duration of time is greater than a rate at which the sensor will generate new data based on the second sampling frequency, triggering a further update to the model with an increased accuracy tolerance (Nol, [0182], wherein the backpressure monitor is configured to adjust a rate of dispatch of sensor messages from the data transfer controller, a polling interval for polling a sensor, or both. Also see fig.8, [0101]).
	Nol however is silent on disclosing explicitly, a model trainer to generate an updated model based on new extracted data features.
	Bha discloses a similar concept, a model trainer to generate an updated model based on new extracted data features (Bha, [0034], analyzing IoT data in real-time. The machine learning predictive model may be trained for one or more explanatory input parameters and an expected output parameter so as to generate an output parameter representing a future event based on a set of input parameters derived from the real-time IoT data).
	Therefore, before the filing date of the instant application it would have been obvious to ordinary skilled in the art to provide a method for analyzing IoT data in real-time and predicting future events. The method may include acquiring the real-time IoT data corresponding to one or more IoT devices, and building a predictive model based on the real-time IoT data. The predictive model may include a machine learning algorithm that generates an output parameter representing a future event based on a set of input parameters derived from the real-time IoT data.
As to claim 2. The combined system of Nol and Bha discloses the invention as in parent claim above, including, a feature extractor to extract features of the data for use by the model trainer in training the model (Bha, [0034]).

As to claim 3. The combined system of Nol and Bha discloses the invention as in parent claim above, including, a model analyzer to compare an accuracy of the updated model to the accuracy tolerance and trigger further changes to the second sampling frequency and the buffer when the accuracy meets the accuracy tolerance (Bha, fig.3, [0030]).

As to claim 4. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the feature extractor is to perform feature quantization (Bha, [0038], multiple machine learning predictive models may be compared using standard statistical measures for model evaluation.).

As to claim 5. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the feature extractor is further to perform feature reduction to identify a reduced feature set (Nol, [0027], the rate that messages are sent may be automatically adjusted, e.g., reduced or increased, depending on changes in the level of congestion.).

As to claim 6. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the feature extractor is further to perform model quantization (Bha, [0038], gain or lift may be a measure of effectiveness of a machine 

As to claim 7. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the model analyzer is to, after the feature reduction, determine if the accuracy of the updated model using the reduced feature set meets the accuracy tolerance (Bha, [0040], the built machine learning predictive model may be monitored and evaluated based on different characteristics indices such as PSI, CSI and KS. The planned evolution of machine learning predictive model may occur in a predefined time span. If planned evaluation of the machine learning predictive model is not satisfactory, then parameters of the machine learning predictive model may be tuned.).

As to claim 8. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein, when the model analyzer determines that the accuracy of the updated model does not meet the accuracy tolerance, the feature extractor is to add features removed from the reduced feature set back to the feature set and select different features for removal (Bha, [0040], the built machine learning predictive model may be monitored and evaluated based on different characteristics indices such as PSI, CSI and KS. The planned evolution of machine learning predictive model may occur in a predefined time span. If planned evaluation of the machine learning predictive model is not satisfactory, then parameters of the machine learning predictive model may be tuned.).

As to claim 9. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the platform analyzer is further to: determine a combined memory footprint to be utilized for classification using the updated model (Nol, fig.14, [0136]; and in response to determining that the memory footprint is greater than an available memory of the Internet of Things device, trigger a further update to the model with an increased accuracy tolerance (Nol, fig.14, [0136]-[0137]). 

11. A non-transitory computer readable storage medium comprising instructions that, when executed (Nol, [0017]), cause a machine to: 
collect data from a sensor of an internet of things device based a first sampling frequency and a buffer having a first buffer size (Nol, fig.15, [0140], a sampled buffer, showing the addition of messages to the queue 1500 and the removal of messages from the queue 1500.); 
train a model based on the data collected from the sensor; 
select a second sampling frequency and to reduce the buffer to a second buffer size (Nol, [0143], When a replay event is triggered, at block 1606, the youngest and oldest messages may first be dispatched to bracket the measurement set. A random number is generated, wherein the random number is bounded by the MIN and MAX values of the cache range.); 
update the model based on the second buffer size (Nol, [0143], When a replay event is triggered, at block 1606, the youngest and oldest messages may first be dispatched to bracket the measurement set. A random number is generated, wherein the random number is bounded by the MIN and MAX values of the cache range.); 

in response to determining that the duration of time is greater than a rate at which the sensor will generate new data based on the second sampling frequency, trigger a further update to the model with an increased accuracy tolerance (Nol, [0182], The IoT device includes a backpressure monitor configured to accept backpressure alert messages, wherein the backpressure monitor is configured to adjust a rate of dispatch of sensor messages from the data transfer controller, a polling interval for polling a sensor, or both.).
Nol however is silent on disclosing explicitly, a model trainer to generate an updated model based on new extracted data features.
	Bha discloses a similar concept, a model trainer to generate an updated model based on new extracted data features (Bha, [0034], analyzing IoT data in real-time. The machine learning predictive model may be trained for one or more explanatory input parameters and an expected output parameter so as to generate an output parameter representing a future event based on a set of input parameters derived from the real-time IoT data).
	Therefore, before the filing date of the instant application it would have been obvious to ordinary skilled in the art to provide a method for analyzing IoT data in real-time and predicting future events. The method may include acquiring the real-time 

As to claim 12. A non-transitory computer readable storage medium as defined in claim 11, wherein the instructions, when executed, cause the machine to extract features of the data for use in training the model (Bha, [0034]).

As to claim 13. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to compare an accuracy of the updated model to the accuracy tolerance and trigger further changes to the second sampling frequency and the buffer when the accuracy meets the accuracy tolerance (Bha, fig.3, [0030]).

As to claim 14. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to perform feature quantization (Bha, [0038], multiple machine learning predictive models may be compared using standard statistical measures for model evaluation.).

As to claim 15. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to perform feature reduction to identify a reduced feature set (Nol, [0027], the 

As to claim 16. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to perform model quantization (Bha, [0038], gain or lift may be a measure of effectiveness of a machine learning predictive model calculated as the ratio between the results obtained with and without the model.). 

As to claim 17. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to, after the feature reduction, determine if the accuracy of the updated model using the reduced feature set meets the accuracy tolerance (Bha, [0040], the built machine learning predictive model may be monitored and evaluated based on different characteristics indices such as PSI, CSI and KS. The planned evolution of machine learning predictive model may occur in a predefined time span. If planned evaluation of the machine learning predictive model is not satisfactory, then parameters of the machine learning predictive model may be tuned.).

As to claim 18. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to, when the accuracy of the updated model does not meet the accuracy tolerance, add features removed from the reduced feature set back to the feature set and select different features for removal (Bha, [0040], the built machine learning predictive model may be monitored and evaluated based on different characteristics 

As to claim 19. The combined system of Nol and Bha discloses the invention as in parent claim above, including, wherein the instructions, when executed, cause the machine to: determine a combined memory footprint to be utilized for in response to determining that the memory footprint is greater than an available memory of the Internet of Things device, trigger a further update to the model with an increased accuracy tolerance (Nol, fig.14, [0136]-[0137]).

21. A method to distribute an analysis model in a computing system (Nol, Abstract), the method comprising: 
collecting data from a sensor of an internet of things device based a first sampling frequency and a buffer having a first buffer size (Nol, fig.15, [0140], a sampled buffer, showing the addition of messages to the queue 1500 and the removal of messages from the queue 1500.); 
selecting a second sampling frequency and to reduce the buffer to a second buffer size (Nol, [0143], When a replay event is triggered, at block 1606, the youngest and oldest messages may first be dispatched to bracket the measurement set. A random number is generated, wherein the random number is bounded by the MIN and MAX values of the cache range.); 

determining a duration of time that that internet of things device will take to analyze sensor data based on the updated model (Nol, [0182], The IoT device includes a backpressure monitor configured to accept backpressure alert messages, wherein the backpressure monitor is configured to adjust a rate of dispatch of sensor messages from the data transfer controller, a polling interval for polling a sensor, or both.); and 
in response to determining that the duration of time is greater than a rate at which the sensor will generate new data based on the second sampling frequency, triggering a further update to the model with an increased accuracy tolerance (Nol, [0182], The IoT device includes a backpressure monitor configured to accept backpressure alert messages, wherein the backpressure monitor is configured to adjust a rate of dispatch of sensor messages from the data transfer controller, a polling interval for polling a sensor, or both.).
Nol however is silent on disclosing explicitly, a model trainer to generate an updated model based on new extracted data features.
	Bha discloses a similar concept, a model trainer to generate an updated model based on new extracted data features (Bha, [0034], analyzing IoT data in real-time. The machine learning predictive model may be trained for one or more explanatory input parameters and an expected output parameter so as to generate an output parameter 
	Therefore, before the filing date of the instant application it would have been obvious to ordinary skilled in the art to provide a method for analyzing IoT data in real-time and predicting future events. The method may include acquiring the real-time IoT data corresponding to one or more IoT devices, and building a predictive model based on the real-time IoT data. The predictive model may include a machine learning algorithm that generates an output parameter representing a future event based on a set of input parameters derived from the real-time IoT data.

22. A method as defined in claim 21, further including extracting features of the data for use in training the model (Bha, [0034]).

23. A method as defined in claim 21, further including comparing an accuracy of the updated model to the accuracy tolerance and trigger further changes to the second sampling frequency and the buffer when the accuracy meets the accuracy tolerance (Bha, fig.3, [0030]).

24. A method as defined in claim 23, further including performing feature quantization (Bha, [0038], multiple machine learning predictive models may be compared using standard statistical measures for model evaluation.).

25. A method as defined in claim 24, further including performing feature reduction to identify a reduced feature set (Nol, [0027], the rate that messages are sent .


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nol and Bha” as applied to parent claims above in view of Savanth et al. (Pub. No.: US 2017/0201099 A1), hereinafter “Sav”.

As to claim 10. The combined system of Nol and Bha discloses the invention as in parent claim above. Nol and Bha however are silent on disclosing explicitly, wherein the platform analyzer is further to: determine a combined power usage to be utilized for classification in response to determining that the power usage is greater than an available power budget of the Internet of Things device, trigger a further update to the model with an increased accuracy tolerance.
Sav discloses a similar concept in the save field of endeavor, determine a combined power usage to be utilized for classification in response to determining that the power usage is greater than an available power budget of the Internet of Things device, trigger a further update to the model with an increased accuracy tolerance (Sav, [0011], control circuitry which adjusts at least one property of the processing circuitry or the at least one harvesting unit to reduce impedance mismatch between an output impedance of the harvesting unit and an input impedance of the at least one circuit which is supplied with power by the harvesting unit.).


As to claim 20 is rejected for same rationale as applied to claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozcan et al. (Pub. No.: US 2020/0146130 A1), is one of the most pertinent art in the field of invention and discloses, Internet of Things ( IoT) provides opportunities for (smart) devices to be connected. The number of devices that communicate with each other will therefore increase. In order to reduce power consumption, such devices will often not be active all the time, but stay in a standby mode most of the time. In this standby mode, the receivers of the IoT devices are normally still listening to signals and become active after being triggered by a signal.
Chieh et al. (Pub. No.: US 20200336878 A1) is one of the most pertinent art in the field of invention and discloses, a Bluetooth Low Energy (BLE) scanner in a gateway 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Tauqir Hussain/Primary Examiner, Art Unit 2446